                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   WILLIAM S. HABDAS, ESQ.
                                                                 Nevada Bar No. 13138
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: william.habdas@akerman.com
                                                             7   Attorneys for Deutsche Bank National Trust
                                                                 Company as Trustee for the Holders of New
                                                             8   Century Home Equity Loan Trust, Series
                                                                 2005-A, Asset Backed Pass-through Certificates
                                                             9

                                                            10                                     UNITED STATES DISTRICT COURT
                                                                                                           DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 DEUTSCHE BANK NATIONAL TRUST                             Case No.:     2:16-cv-00272-RFB-CWH
                      LAS VEGAS, NEVADA 89134




                                                            12   COMPANY AS TRUSTEE FOR THE
AKERMAN LLP




                                                                 HOLDERS OF NEW CENTURY HOME
                                                            13   EQUITY LOAN TRUST, SERIES 2005-A,                        ___________
                                                                                                                          [PROPOSED]        ORDER      TO    RELEASE
                                                            14   ASSET     BACKED   PASS-THROUGH                          BOND
                                                                 CERTIFICATES,
                                                            15
                                                                                                   Plaintiff,
                                                            16   vs.

                                                            17   VILLAGIO COMMUNITY ASSOCIATION;
                                                                 FULLER JENKINS CLARKSON, P.C.; and
                                                            18   DAVID KAEMPFER,

                                                            19                                     Defendants.

                                                            20

                                                            21                Presently before the court is the matter of Deutsche Bank National Trust Company as Trustee

                                                            22   for the Holders of New Century Home Equity Loan Trust, Series 2005-A, Asset Backed Pass-through

                                                            23   Certificates v. Villagio Community Association, et al., case number 2:16-cv-00272-RFB-CWH.

                                                            24                On March 31, 2016, the court ordered Plaintiff to post a security bond for $500.00 [ECF No.

                                                            25   13]. On April 1, 2016, Akerman LLP posted a security bond on behalf of plaintiff Deutsche Bank

                                                            26   National Trust Company as Trustee for the Holders of New Century Home Equity Loan Trust, Series

                                                            27   2005-A, Asset Backed Pass-through Certificates, receipt number NVLAS041377 for $500.00 [ECF

                                                            28   No. 14].
                                                                                                                    1
                                                                 49564553;1
                                                             1                On July 24, 2019, the court granted the parties' stipulation for dismissal, closing the case [ECF

                                                             2   No. 52]. As this matter is now concluded, the court will refund to Akerman LLP on behalf of Plaintiff

                                                             3   the $500.00 security bonds, plus interest.

                                                             4                IT IS SO ORDERED.

                                                             5                Dated this 29th           July
                                                                                         ____ day of _____________, 2019.

                                                             6

                                                             7                                                             ____________________________________
                                                                                                                           RICHARD F. BOULWARE, II
                                                             8                                                             UNITED STATES DISTRICT JUDGE
                                                                                                                           Case No.:   2:16-cv-00272-RFB-CWH
                                                             9

                                                            10
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13

                                                            14

                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                       2
                                                                 49564553;1
